 
 
I 
108th CONGRESS
2d Session
H. R. 5235 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2004 
Mr. Moore introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title II of the Social Security Act to ensure that the receipts and disbursements of the Social Security trust funds are not included in a unified Federal budget. 
 
 
1.Exclusion of the Social Security trust funds from the unified Federal budgetSection 201 of the Social Security Act (42 U.S.C. 401) is amended by adding at the end the following new subsection: 
 
(o) 
(1)The receipts and disbursements of the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund (including taxes upon which any such receipts are based)— 
(A)shall not be included in the Federal budget baseline for any fiscal year, and 
(B)shall not be counted as new budget authority, outlays, receipts, or deficit or surplus for purposes of— 
(i)offsetting any tax decrease, or 
(ii)offsetting any spending increase. 
(2)Any official statement issued by the Office of Management and Budget or by the Congressional Budget Office of surplus or deficit totals of the budget of the United States Government as submitted by the President or of the surplus or deficit totals of the congressional budget, and any description of, or reference to, such totals in any official publication or material issued by either of such Offices, shall exclude the receipts and disbursements totals of the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund (including taxes upon which any such receipts are based).. 
2.Effective dateThe amendment made by this Act shall apply to fiscal years beginning on or after October 1, 2005. 
 
